Citation Nr: 1030544	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, 
claimed as groin pain.  

2.  Entitlement to an initial compensable rating for right ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from September 1981 to October 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) which, in pertinent part, 
granted service connection for right ear hearing loss, which was 
assigned an initial noncompensable disability rating, and also 
denied service connection for a prostate disorder and a disorder 
manifested by groin pain. 

The issue of service connection for a prostate disorder, claimed 
as groin pain, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the pendency of the appeal, the Veteran's service-
connected hearing loss of the right ear has been manifested by no 
more than auditory acuity level I.  The hearing loss in his left 
ear is not service-connected.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss in the 
right ear are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3) 
(West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2009).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's service treatment records and afforded him a VA 
rating examination with respect to the claim in September 2005.  
In the Informal Hearing Presentation it was requested that the 
Veteran be afforded an up-to-date rating examination.  In support 
of this, the Veteran submitted a report of inservice audiometric 
testing when he was 42 years of age, which given his birth in 
1962, would have been in the year 2004.  This revealed a puretone 
threshold of 40 decibels in the right ear at 4,000 Hertz and 
discrimination ability of 100 percent.  An inservice report of 
audiometric testing in March 2005, just six month prior to the 
September 2005 VA audiometric testing (when his puretone 
threshold at 4,000 Hertz was 40 decibels), revealed a puretone 
threshold level of 40 decibels in the right ear at 4,000 Hertz; 
however, no testing of his discrimination ability was conducted 
in March 2005.  Given that there is no more than a variation of 
only 5 decibels between these three audiometric tests, that the 
hearing loss in the service-connected right ear is not 10 percent 
disabling such that hearing loss in the nonservice-connected left 
ear must be considered normal for rating purposes, and because 
the hearing loss in the service-connected right ear to be rated 
10 percent, for use in determining the hearing loss in both ears, 
the hearing acuity would have to be at Level X or XI further 
evaluation of the Veteran's hearing loss is not deemed warranted.  
There is no evidence that there has been a change in the service-
connected disability since the last examination.  Accordingly, a 
remand for a more recent examination is not necessary.  38 C.F.R. 
§ 3.327(a) (2009).   Moreover, the report of the September 2005 
VA audiometric rating examination shows that the examination was 
thorough and adequate for rating purposes.  

The Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Initial Rating

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

The assignment of a disability rating for hearing impairment is 
devised by a mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests together 
with the average hearing threshold level in decibels, measured by 
puretone audiometric tests in the frequencies 1000, 2000, 3000, 
and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  38 
C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. This average is used in 
all cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing. The 
percentage evaluation is located at the point where the row and 
column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. 
§§ 3.383(a)(3), 4.85(f) (2009).  However, under 38 U.S.C.A. 
§ 1160, if the service-connected ear is 10 percent or more 
disabling, hearing impairment of the nonservice-connected ear is 
considered in assigning the rating.  See also 38 C.F.R. 
§ 3.383(a)(3).   In this case, the Veteran's left ear is not 
service-connected and his service-connected right ear is not 10 
percent or more disabling.  Therefore, his left ear will be 
assigned a designation of Roman Numeral I.

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of 
the four specified frequencies 1000, 2000, 3000, and 4000 Hertz 
is 55 decibels or more, Table VI or Table VIA is to be used, 
whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz, Table VI or Table VIA is to be used, whichever results in 
the higher numeral.  That numeral will then be elevated to the 
next higher numeral.  38 C.F.R. § 4.86.  

A report of inservice audiometric testing in 2004 reflects that 
the Veteran's the pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 10, 10, 20, and 45 decibels, 
respectively, with average decibel loss rounded to 21 decibels.  
Pure tone thresholds in the left ear at 1000, 2000, and 4000 
Hertz were 10, 15, and 10 decibels, respectively.  However, 
averaging of the decibel loss in the left ear is not possible 
because there was no testing of auditory acuity at 3,000 Hertz.  
Speech recognition or discrimination was 100 percent in the right 
ear and 100 in the left ear.  The absence of testing of auditory 
acuity in the left ear at 3,000 Hertz precludes the use of these 
test results for rating purposes.  Even if they were used, the 
results simply do not show that there was a hearing loss in the 
right ear was greater than Level I, which would have warranted an 
initial compensable rating. 

A report of inservice audiometric testing in March 2005 reflects 
that the Veteran's the pure tone thresholds in the right ear at 
1000, 2000, 3000, and 4000 Hertz were10, 15, 10, and 40 decibels, 
respectively, with an average decibel loss rounded to 19 
decibels.  Pure tone thresholds in the left ear at 1000, 2000, 
and 4000 Hertz were 5, 5, 10, and 15, respectively, rounded to an 
average loss of 9 decibels.  However, there was no testing of 
discrimination ability, the absence of which precludes the use of 
these test results for rating purposes.  Even if the results 
could otherwise be used for rating purposes, under Table VIa, the 
results simply do not show that there was a hearing loss in the 
right ear which would have warranted an initial compensable 
rating. 

On VA audiology examination in September 2005 the Veteran's the 
pure tone thresholds in the right ear at 1000, 2000, 3000, and 
4000 Hertz were 5, 10, 15, and 40 decibels, respectively, with 
average decibel loss rounded to 18.  Pure tone thresholds in the 
left ear at 1000, 2000, 3000, and 4000 Hertz were 5, 10, 10, and 
15 decibels, respectively, with an average decibel loss rounded 
to 10.  Speech recognition or discrimination, using the required 
Maryland CNC Word List, was 100 percent in the right ear and 100 
percent in the left ear.  

The results of the September 2005 VA audiometric testing 
translate to Level I hearing loss in each ear.  It was noted that 
the Veteran reported that in his everyday life his hearing 
difficulty was not having any effect on his ability to 
communicate.  The diagnosis was that he had a mild sensorineural 
hearing loss in the right ear but that his hearing sensitivity 
was within normal limits from 500 Hertz to 3,000 Hertz in the 
right ear and within normal limits from 500 Hertz to 4,000 Hertz 
in the left ear. 

The Board is sympathetic to the Veteran's contentions regarding 
the severity of his service-connected right ear hearing loss.  
However, according to the September 2005 VA audiometric test 
results, as compared to the rating criteria, an increased rating 
may not be granted.  This includes there being no exceptional 
hearing disability picture under 38 C.F.R. § 4.86(a) and (b). 

"The Secretary [of VA], in an internal guidance document, 
recently reaffirmed the need for VA audiologists to describe the 
effect of a hearing disability on a claimant's occupational 
functioning and daily activities."  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  

"The policy of describing the results of all tests conducted 
makes sense, particularly in the context of the extraschedular 
rating provision.  38 C.F.R. § 3.321(b).  Unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely exclusively 
on objective test results to determine whether a referral for an 
extraschedular rating is warranted.  The Secretary's policy 
facilitates such determinations by requiring VA audiologists to 
provide information in anticipation of its possible 
application."  Martinak, 21 Vet. App. 455 (2007).  

With respect to any suggestion in the record that the Veteran's 
hearing loss in the right ear has become worse since his 
retirement from military service, there is no evidence that he 
requires the use of hearing aids or that he has sought or 
received any treatment for his hearing loss.  The Veteran has not 
otherwise described any adverse impact upon his employment or his 
daily activities.  This is sufficient to comply with the 
applicable VA policies.  Martinak, at 455.  

Further, the Board finds that since the claim for service 
connection was filed the Veteran's service-connected hearing loss 
has not been compensably disabling, so his rating cannot be 
"staged" because this represents his greatest level of functional 
impairment attributable to this condition during that time 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Extraschedular Rating Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, and 
requires a three-step analysis.  First, is whether the schedular 
criteria are adequate and, if they are, no extraschedular 
referral is required.  Second, if inadequate, determine whether 
there is an exceptional disability picture considering such 
related factors as marked interference with employment (but not 
marked interference obtaining or retaining employment) or 
frequent periods of hospitalization.  Third, if the rating 
criteria are inadequate and the related factors are present, the 
case must be referred for a determination of whether an 
extraschedular rating should be assigned.  Thun v. Peak, 111, 
115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the disability picture is not shown to be incapable of 
accurate evaluation with the use of the schedular rating criteria 
and the rating criteria are comprehensive and contemplate the 
full range impairment due to the Veteran's hearing loss in the 
right ear, reasonably describe the Veteran's disability level and 
symptomatology, and provided for higher ratings for more severe 
symptoms of hearing loss.

There is no evidence of frequent periods of hospitalization for 
this disorder, and there is also no evidence of marked 
interference with employment due solely to hearing loss in the 
right ear.  Thus, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  So, the criteria for submission for consideration of 
an extra-schedular rating are not met.  Thun, Id. 

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits cogent evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
a veteran is entitled to a TDIU rating.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Comer v. Peake, 552 F.3d 1362, 
1366 (Fed.Cir. 2009) (confirming the holding in Roberson, Id.). 

The Veteran has not alleged that his service-connected right ear 
hearing loss disability prevents him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him and there is 
no other evidence that the hearing loss causes unemployability.  
His submission of information obtained from the Internet for the 
purpose of suggesting that he could not work as a Transportation 
Security Officer because of his hearing loss is manifested by a 
threshold level of 45 decibels at 6,000 Hertz (as shown on the 
September 2005 VA audiometric examination) is not the standard 
for determining whether he is unable to obtain or retain 
substantially gainful employment.  In other words, it is not a 
question of whether he is capable of obtaining one particular 
type of job.  Moreover, the Veteran does not met the criteria of 
38 C.F.R. § 4.16(a) for a TDIU rating.  Accordingly, the Board 
concludes that the record does not raised a claim of entitlement 
to TDIU rating, and consideration of a TDIU rating is therefore 
not warranted.


ORDER

An initial compensable rating for left ear hearing loss is 
denied. 


REMAND

The Veteran's service treatment records show that he was seen for 
complaints relative to his prostate and groin pain over a number 
of years. 

The September 2005 VA general medical examination noted that the 
Veteran's complaints relative to his prostate and groin pain had 
started in the 1980s.  He had had problems with groin discomfort 
and some difficulty with urination.  Reportedly, he had been 
found to have a "kinked urethra" and had undergone two 
cystoscopic procedures.  He had been totally asymptomatic in the 
past several years.  Currently, he denied dysuria, frequency, 
urgency, nocturia, and urinary tract infections.  He was not 
taking any medication for his complaints.  On physical 
examination his prostate was firm and smooth.  The pertinent 
diagnoses were a history of chronic prostatitis, currently 
asymptomatic; and no groin pathology identified.  

In the Informal Hearing Presentation it was requested that the 
Veteran be afforded a VA genitourinary examination to determine 
to assess the nature and etiology of the Veteran's claimed 
prostate and groin condition.  In light of the Veteran's 
complaint over a number of years during service, the recent 
diagnosis on VA examination of a history of chronic prostatitis, 
the Board agrees that a VA examination for this purpose is needed 
prior to adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA genitourinary 
examination to determine the nature and 
etiology of the Veteran's claimed prostate 
disorder, claimed as groin pain.   

The examiner must have access to and review 
the claim folder for the Veteran's pertinent 
medical history.  All necessary testing should 
be done and the examiner should review the 
results of any testing prior to completion of 
the examination report.  

The examiner is asked to express an opinion as 
to whether the Veteran now has a disorder of 
the prostate or a disorder manifested by groin 
pain and whether either or both, if found, is 
at least as likely as not related to the 
Veteran's period of service.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinion(s) cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

2.  After the above development has been 
completed, readjudicate the claim.  If the benefit 
sought remains denied, furnish the Veteran, and 
representative, a Supplemental Statement of the 
Case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


